Citation Nr: 0700631	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-11 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for residuals of a fracture of the right patella, 
with post-operative patellectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

The veteran's residuals of a fracture of the right patella, 
with post-operative patellectomy are manifested by range of 
motion from 0 to 5 degrees of extension to 100 to 110 degrees 
of flexion, with complaints of pain at the extremes; no 
lateral or medial instability; leg length discrepancy of one-
half inch, shorter on the right; no evidence of dislocation 
of semilunar cartilage; no history of any malunion or 
nonunion of the tibia or fibula; a well healed, non-fixed, 
non-tender surgical scar; no subjective complaints of 
locking; and subjective complaints of pain, weakness and 
instability.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
20 percent for residuals of a fracture of the right patella, 
with post-operative patellectomy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2006); and 
Diagnostic Codes 7803 to 7805 (prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter in 
December 2001 prior to the initial adjudication of the claim 
advised the veteran of the notice requirements.  See Id.; 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with three VA examinations during the 
course of this appeal to determine the current severity of 
his right knee disorder.  

 There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  
   
The veteran served on active duty from June 1966 to July 
1970.  A review of his service medical records revealed 
treatment for an injured his right knee following an 
automobile accident in May 1970.  He was found to have 
fractures of the right patella and of the right scapula, and 
subsequently underwent a right patellectomy.  

In May 1971, the RO issued a rating decision which granted 
service connection for history of fracture to the right 
patella with patellectomy, and assigned thereto a 20 percent 
initial disability rating, effective from July 1970.  In 
April 1976, the RO issued rating decision which resulted in a 
reduction of the disability rating assigned to this condition 
from 20 percent to 10 percent, effective from July 1976.  

In April 1998, the Board issued a decision which granted an 
increased disability rating of 20 percent for the veteran's 
residuals of a fracture of the right patella, with post-
operative patellectomy.  The RO's April 1998 rating action 
implemented the Board's decision, effective from July 1996.  

In January 2001, the veteran filed his present claim seeking 
an increased disability rating for his right knee disorder.  
He alleges that this condition is manifested by increased 
levels of pain, instability, weakness and intermittent 
swelling.  In support of his claim, the RO has obtained VA 
treatment reports dated from 2000 to 2005.

In October 2002, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of worsening right knee pain.  Physical examination revealed 
that the right leg measured 33.5 inches and the left leg 
measured 34 inches.  Examination of the right knee revealed 
no swelling, with some atrophy of the right calf muscles, 
which measured 16 inches in the mid-calf, compared to 17 
inches in the left calf.  Distal pulses were intact, and 
there was no palpable patella in the right knee.  Range of 
motion testing of the right knee revealed extension to 0 
degrees and flexion to 120 degrees.  There was no stiffness 
or crepitus, and the veteran did not report any locking.  The 
report concluded with an assessment of right leg atrophy, 
with no evidence of weakness.  There was no evidence of 
decreased range of motion found, and on measurement the right 
leg is shorter than the left, and there was some atrophy of 
the calf muscles compared to the left leg.  

A treatment report, dated in February 2003, noted that the 
veteran was fitted with a Don Joy hinged brace for his right 
knee.  A treatment report, dated in June 2003, noted the 
veteran's complaints of right hip and back pain.  Physical 
examination of the right knee revealed no joint line 
tenderness, and no valgus or varus instability.  The report 
included an assessment of leg length difference of 1/4 inch, 
with the right leg being shorter.  The report noted that the 
veteran had been using a Don Joy brace on an as needed basis.  
A treatment report, dated in April 2004, noted motor strength 
of 5/5 in the lower extremities, bilaterally.  The report 
noted that the veteran had a normal gait, and that there was 
no swaying on Romberg examination.  A treatment report, dated 
in June 2005, noted that the veteran was employed as a 
carpenter.  

In June 2005, a second VA examination for joints was 
conducted.  The VA examiner noted that the veteran's claims 
folder was reviewed pursuant to the examination.  The veteran 
reported complaints of an aching sensation on a daily basis 
in the anterior right knee.  He denied any overt swelling or 
true locking up.  He indicated that his right knee symptoms 
are worse after activity and at the end of the day, and that 
rest and medications seem to help.  The veteran wears a shoe 
lift which seems to help.  The report noted that the veteran 
wears a brace on his knee, and that he reported that the 
range of motion in his right knee is not additionally limited 
by weakness, fatigability, incoordination or pain due to 
repeated use or flareups.  Physical examination of the right 
knee revealed a well-healed surgical scar, transversely.  
There was no effusion, bilaterally.  There was minimal 
tenderness to the anterior knee with no joint line tenderness 
medially or laterally.  Range of motion of the right knee was 
from 5 degrees extension to 100 degrees of flexion, with 
moderate crepitus, and pain at the end range of motion.  
McMurray's testing was negative.  The veteran's gait was 
normal, and not antalgic.  The report noted that he was not 
wearing a knee brace, and that he did not use a cane or 
assistive device for ambulation.  Leg lengths were measure at 
35 inches on the left and 34 3/4 inches on the right.  The 
veteran was wearing shoe pads in the right shoe at the 
examination.  X-ray examination of the right knee revealed 
old post traumatic/post surgical changes at the knee.  
Specifically, the X-ray examination report noted that only a 
small amount of patella was still demonstrated at the knee.  
There were calcifications seen adjacent to the medial 
condoyle of the femur, probably consistent with Pellegrini-
stieda sign.  There were metallic sutures anteriorly adjacent 
to some of the residual bony fragments of the patella.  There 
was also one or two fractured sutures demonstrated at the 
level of the knee, one anteriorly and another posteriorly.  
The VA examination report concluded with a diagnosis of right 
knee condition due to trauma in 1970.

In April 2006, a third VA examination of the joints was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folders.  The report noted the veteran's 
pertinent history of a pattelectomy in 1970, following a 
motor vehicle accident.  The veteran reported current 
complaints of a sore right knee on a daily basis, with 
intermittent episodes of swelling.  He also reported that the 
right knee feels warm at times, and rarely develops any 
redness.  The veteran reported having the sensation of 
instability, more anterior and posterior than side to side, 
and no locking episodes.  He reported a lack of endurance of 
things like climbing stairs, and that he takes Naprosyn, 
twice daily for joint pain.  The report noted that the 
veteran denied any episodes of dislocation or subluxation.  
Physical examination revealed that the veteran ambulated 235 
feet from the waiting room to the examination room, and that 
he was wearing a Don Joy brace and using a cane, which he 
relied on minimally.  The veteran indicated that he leaves 
his cane in his locker while he is at work.  The veteran was 
able to get up on the examination table without any 
additional assistance.  His knees were without any redness, 
warmth or effusion.  There was no evidence of any atrophy of 
his quadriceps.  His right quadriceps measured 17 1/2 inches 
versus 17 inches on the left.  There was a five inch surgical 
scar on the right inferior patella, which was well healed, 
non-fixed, non-tender to palpation, with no keloid formation, 
and no crusting or ulceration.  He had mild pes planus of 
both feet with weight bearing, and no tenderness over his 
Achilles tendon and no deviations of his Achilles tendon.  He 
had a negative drawer sign, bilaterally, and there was no 
lateral or medial instability.  Range of motion of the right 
knee ranged from 0 degrees extension to 110 degrees of 
flexion actively, passively and repetitively, with complaints 
of pain at 110 degrees.  No signs of fatigue ability with 
repeat motion.  The veteran's deep tendon reflexes were 2+ 
and equal to bilateral knee jerks and ankle jerks, and he has 
intact sensation to bilateral lower extremities.  Leg length 
was 33 on the right and 33 1/8 on the left.  The VA examiner 
noted that the veteran does not have recurrent subluxation or 
lateral instability, that there is no evidence in his records 
to indicate that he had dislocation of semilunar cartilage.  
The examiner also noted that the veteran reported no episodes 
of dislocation, and that there was no prior history of any 
malunion or nonunion of the tibia or fibula in the past, and 
none shown on his X-ray examination from in June 2005.  The 
report concluded with a diagnosis of right pattelectomy in 
May 1970 following a motor vehicle accident, secondary to a 
comminuted fracture of the inferior portion of the patella 
with post traumatic changes noted on the June 2005 X-ray 
examination.  

The RO has currently evaluated the veteran's service-
connected residuals of a fracture of the right patella, with 
post-operative patellectomy, as 20 percent disabling pursuant 
to Diagnostic Code 5258.  Pursuant to Diagnostic Code 5258, a 
20 percent rating, the highest available rating under this 
code section, is warranted when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.

In addition to Diagnostic Code 5258, the applicable rating 
criteria for the knee are as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of:                                                               
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

See 38 C.F.R. § 4.71a (2006).

As standard range of motion of a knee is from 0 to 140 
degrees (see 38 C.F.R. § 4.71, Plate II).  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 20 percent for the veteran's residuals of a 
fracture of the right patella, with post-operative 
patellectomy.  

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589.  

A 20 percent rating is the highest disability rating 
available pursuant to Diagnostic Code 5258.  Thus, the Board 
will consider whether a higher rating is warranted under 
other analogous code sections.

In this case, there is no limitation of motion of the right 
knee or impairment of the tibia and fibula such as to warrant 
an increased disability evaluation pursuant to Diagnostic 
Codes 5256, 5257, 5260 or 5261. See also VAOPGCPREC 23-97 
(July 1, 1997) (where the medical evidence shows that a 
veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under Diagnostic Code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.).

The veteran's most recent VA examination, performed in April 
2006, noted a range of motion in the right knee from 0 
degrees of extension to 110 degrees of flexion.  The report 
noted the veteran's complaints of pain at 110 degrees, but 
found no signs of fatigability with repeat motion.  The 
report also noted that there was no evidence of atrophy of 
his quadriceps.   The June 2005 VA examination noted a range 
of motion ranging from extension to 5 degrees to 100 degrees 
of extension, with moderate crepitus and pain at the end of 
motion.  The veteran's October 2002 VA examination noted a 
range of motion in the right knee from 0 degrees extension to 
120 degrees of flexion.  The report also noted findings of 
right leg atrophy, but with no evidence of weakness.  Even 
considering the effects of pain on motion, there is no 
credible evidence that pain reduces motion to the extent 
required for a higher rating under the limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

With regard to Diagnostic Code 5257 and any right knee 
instability, the evidence of record does not reflect any 
objective evidence of instability in the right knee.  
Moreover, the veteran has not alleged any significant 
complaints of instability in this matter.  Thus, a separate 
rating under Diagnostic Code 5257 is not warranted in this 
case.

The VA examination for joints, performed in April 2006, noted 
that there was no prior history of any malunion or nonunion 
of the tibia or fibula in the past, and none noted on his 
June 2005 X-ray examinations of the right knee. Thus, a 
higher rating under Diagnostic Code 5262 is not warranted.

The Board further finds that a separate (compensable) 
disability rating is not warranted for the scar on the 
veteran's right knee.  The severity of a skin disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118 (Schedule).  A scar is rated according 
to location, type, and characteristics, and separate ratings 
may be assigned based upon appearance, healing, and/or 
impairment of function of the part affected.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  
 
Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803), or tender and painful on objective 
demonstration (38 C.F.R. Part 4, Diagnostic Code 7804), or 
that it caused a "limitation of function of the affected 
body part" (38 C.F.R. Part 4, Diagnostic Code 7805).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
ankle scar would have to: (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas 
(Diagnostic Code 7801); (b) be superficial, not causing a 
limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) be superficial and 
unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805). See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2005).  

A review of the medical evidence of records revealed the 
veteran's right knee surgical scar to be well-healed, stable, 
and free of any ulceration or skin breakdown.  The evidence 
does not indicate that this condition results in any 
limitation of motion or other limitation of function.  The 
Board concludes that since there is no evidence of pain, 
tenderness, ulceration or a limitation of function 
attributable solely to a scar on the veteran's right knee, a 
separate rating for this scar is not warranted under the 
either the old or new rating provisions for rating scars.    
Accordingly, the evidence of record fails to justify an 
increased disability rating in this matter.

In sum, the evidence shows that the residuals of a fracture 
of the right patella, with post-operative patellectomy, are 
not more than 20 percent disabling under any diagnostic code.  
As the preponderance of the evidence is against the claim for 
an increased rating for arthritis of the right knee, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for residuals of a fracture of the right patella, 
with post-operative patellectomy, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


